Case 1:18-cv-01520-RMB-AMD Document 91-3 Filed 11/12/19 Page 1 of 11 PagelD: 1432

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MONICA GRAY, AS EXECUTRIX OF THE
ESTATE OF EARL GRAY, JR. AND AS
TRUSTEE OF THE INTEREST OF JASMINE
GRAY-OLIVER, JUSTIN GRAY, and JULIA
WIECK, on behalf of themselves and all others
similarly situated,

Plaintiffs,
Vv.

CIT BANK, N.A., QBE INSURANCE
CORPORATION, QBE FIRST INSURANCE
AGENCY, INC., AND

MIC GENERAL INSURANCE
CORPORATION,

Defendants.

 

 

CASE NO. 1:18-cev-01520

DECLARATION OF CATHERINE E.
ANDERSON IN SUPPORT OF
PRELIMINARY APPROVAL OF
CLASS ACTION SETTLEMENT

CATHERINE E. ANDERSON, being of age, hereby declares under penalty of perjury,

as follows:

1. I am an attorney at law admitted to practice before this Court and am counsel for

plaintiffs Monica Gray, as Executrix of the Estate of Earl Gray, Jr. and as Trustee of the Interest

of Jasmine Gray-Oliver, (“Monica Gray”), Justin Gray (together, “the Gray Plaintiffs”), and Julia

Wieck (“Wieck” and collectively with the Gray Plaintiffs, “Plaintiffs”).

2. My office, along with that of my co-counsel, the Law Office of Roosevelt N.

Nesmith, LLC, (collectively, “Class Counsel”) began to investigate the claims against

Defendants more than a year prior to commencement of this lawsuit, and continued to develop

the claims during prosecution of the action.
Case 1:18-cv-01520-RMB-AMD Document 91-3 Filed 11/12/19 Page 2 of 11 PagelD: 1433

3. Indeed, Class Counsel began investigating related Lender Placed Insurance
(“LPI”) class claims against CIT Bank and affiliates of QBE Insurance in 2016, prior to
commencing the substantially similar action captioned, Wieck v. CIT Bank, N.A., Seattle
Specialty Insurance Services, Inc., Certain Underwriters at Lloyd’s, London, and Great Lakes
Reinsurance (UK), PLC, in the federal district court for the District of Hawaii, Case. No. 1:16-
cv-00596 JMS-WRP, on November 4, 2016 (the “Wieck Action”). I have been the principal
attorney to investigate Ms. Wieck’s claims, to prepare the pleadings, and to review them with
her, prior to Class Counsel commencing the Wieck Action. Plaintiff Wieck alleged CIT Bank
and the other Wieck Defendants had engaged in a lender-placed insurance scheme involving the
imposition of windstorm LPI coverage on her and similarly situated reverse mortgage borrowers’
homes. I have met personally with Ms. Wieck in September 2017 and September 2018
regarding discovery and factual and legal issues in the case.

4. There was extensive motion practice in the Wieck Action before the District of
Hawaii. The Wieck Defendants moved to dismiss Plaintiff Wieck’s First Amended Complaint
pursuant to Rules 12(b)(1) and 12(b)(6) on May 17, 2017, which Wieck opposed. The motions
were argued on September 11, 2017. The parties submitted supplemental briefing on the
motions in September 2017, October 2017 and March 2018. The Court entered an Order on
March 30, 2018, which denied the Wieck Defendants’ Rule 12(b)(1) motion and granted, in part,
and denied, in part, Defendants’ Rule 12(b)(6) motions. In response to the Court’s Order
upholding certain of Wieck’s claims, Wieck filed her Second Amended Complaint on May 11,
2018. A second round of motions practice followed, and oral argument was held on September

10, 2018. The Court entered an Order which granted, in part, and denied, in part, the Wieck
Case 1:18-cv-01520-RMB-AMD Document 91-3 Filed 11/12/19 Page 3 of 11 PagelD: 1434

Defendants’ motions on November 2, 2018. The Wieck Defendants filed their Answers to
Wieck’s Second Amended Complaint on April 1, 2019.

5. Discovery in Wieck, which had been stayed pending the Wieck Defendants’
motions to dismiss the First Amended Complaint, moved forward after the court ruled on the
motions on March 30, 2018. On May 10, 2018, the court entered a Scheduling Order which
incorporated the discovery plan agreed to by the parties. As a result, the Wieck Defendants
produced over 2,500 pages of documents in response to targeted discovery demands. Plaintiff
Wieck also produced hundreds of pages of documents in response to numerous written discovery
requests propounded on her by Defendants. Class Counsel also retained two experts who
prepared extensive reports on behalf of Plaintiff Wieck and the putative class in April 2019.
Class Counsel additionally deposed a representative of CIT Bank on April 4, 2019, and deposed
a representative of QBE Insurance Affiliate, Seattle Specialty Insurance Services, Inc., on April
10, 2019.

6. The Gray Plaintiffs commenced this putative nationwide class action on February
2, 2018. The Gray Plaintiffs alleged a lender-placed insurance scheme between CIT Bank, QBE
Insurance and MIC General involving the imposition of hazard LPI coverage on the Gray
Plaintiffs’ and similarly situated reverse mortgage borrowers’ properties. In the Gray Litigation,
Plaintiffs asserted claims for breach of contract, breach of the implied covenant of good faith and
fair dealing, tortious interference with a business relationship, and violations of the Racketeer
Influenced and Corrupt Organization Act, among other claims.

7. In response to the Complaint, Defendants CIT Bank and QBE Insurance each filed
motions to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure on May 25,

2018. The Gray Plaintiffs opposed the motions. The Court issued an Order granting, in part, and
Case 1:18-cv-01520-RMB-AMD Document 91-3 Filed 11/12/19 Page 4 of 11 PagelD: 1435

denying, in part, Defendants’ motions to dismiss. The Court directed the Gray Plaintiffs to file an
Amended Complaint within 45 days of the Order. On September 24, 2018, the Gray Plaintiffs filed
their First Amended Complaint.

8. Defendants filed Motions to Dismiss the First Amended Complaint on October 15,
2018. The Gray Plaintiffs opposed the motion. The Court entered an order granting the QBE
Insurance and MIC General Defendants’ motion to dismiss Plaintiffs’ tortious interference claim
and denying the motions in all other respects on December 27, 2018. Defendants filed their
Answers to the First Amended Complaint on January 24, 2019.

9, Based upon the Complaint, the significant briefing in this case, and the briefing, the
extensive discovery, including the exchange of thousands of pages of documents, depositions, and
two expert reports prepared on behalf of plaintiff in the Wieck Action, and the knowledge and
experience of counsel which has been gained from the numerous other LPI actions in which they

have represented parties, the Parties to the Gray Litigation agreed to engage in mediation.

10. The Parties retained Jonathan Marks of Marks ADR as the mediator and entered
into a mediation agreement on May 2, 2019. A full day, in-person, mediation session was held in
Washington, D.C. on May 29, 2019. Thereafter, Mr. Marks conducted additional telephonic
mediation sessions with each of the parties. In the course of the mediation, the Defendants
provided Plaintiffs and Class Counsel with additional information concerning CIT Bank’s, QBE
Insurance’s and MIC General’s LPI programs, including aggregate LPI premium information
across the country for the hazard and windstorm programs. The Parties made significant progress
in the course of the mediation overseen by Mr. Marks, and ultimately, a settlement in principle
was reached after months of negotiations. The Settling Parties’ Counsel signed a Settlement

Outline that identified the material terms for this Settlement Agreement on August 15, 2019.
Case 1:18-cv-01520-RMB-AMD Document 91-3 Filed 11/12/19 Page 5 of 11 PagelD: 1436

11. Giskan Solotaroff & Anderson LLP, has extensive experience representing

plaintiffs in class actions as set forth in my firm’s resume, attached hereto as Exhibit 1. With

respect to claims involving LPI, I have represented named plaintiffs in the following actions,

several of which have involved certification of nationwide classes for settlement purposes:

Santos v. Carrington, et al., 2:16-cv-03679 (WHW)(D.N.J.) (nationwide settlement
class);

Strickland v. Carrington Mortgage Services, et al., 16-cv-25237(S.D. Fl.
Dec. 18. 2016)(nationwide settlement class);

Bowles, et al. v. Fay Servicing, LLC et al. Case No. 2:16-cv-02714 (D.N.J.);

DiGiacomo v. Statebridge Company, Inc., American Modern Insurance
Company, Southwest Business Corporation, 2:14-cv-06694 (D.N.J.);

Hail, et al v. Bank of America, N.A., 12-cv-22700 (S.D. Fla. Dec. 17, 2014)(
nationwide settlement);

Lee v. Ocwen Loan Servicing LLC, No. 14-cv-60649, (S.D. Fl. March 14,
2014)(nationwide settlement class)

Montoya v. PNC Bank, N.A., 2015 U.S. Dist. LEXIS 132664 (S.D. Fla. Sept.
30, 2015) (nationwide settlement class);

Almanzar v. Select Portfolio Servicing, Inc., et al., 14 —cv-22586 (S.D. Fla.
Oct. 15, 2015)(nationwide settlement class);

Wilson v. Everbank, N.A., 14-cv-22264 (S.D. Fla. Aug. 31, 2015)(nationwide
settlement class).

12. Based on my experience litigating consumer class actions, including those

involving LPI, I believe the class settlement negotiated in this action is a fair and reasonable

resolution of this litigation and is in the best interests of Plaintiffs and the Settlement Class.
Case 1:18-cv-01520-RMB-AMD Document 91-3 Filed 11/12/19 Page 6 of 11 PagelD: 1437

I hereby declare that the foregoing statements by me are true. I understand that if the

foregoing statements are willfully false, I am subject to punishment.

Dated: November 11, 2019

Catherine E. Anderson, Esq.

 
Case 1:18-cv-01520-RMB-AMD Document 91-3 Filed 11/12/19 Page 7 of 11 PagelD: 1438

EXHIBIT I
Case 1:18-cv-01520-RMB-AMD Document 91-3 Filed 11/12/19 Page 8 of 11 PagelD: 1439

GISKAN SOLOTAROFF & ANDERSON LLP

Firm Biography

Giskan Solotaroff & Anderson LLP is a firm with significant experience in complex
litigation involving consumer fraud, antitrust, and employment discrimination litigation in state

and federal courts, on behalf of plaintiffs and often involving class actions.

OREN GISKAN is admitted to practice in the states of New York (1993) and Illinois
(1990). He received his law degree from the University of Pennsylvania in 1990 and his

Bachelor of Arts from the University of Chicago in 1986.

Mr. Giskan served as lead class counsel in /n re Check Loan Litigation, N.D. Cal.
09-md-02032 ($100 million settlement of claims related to increase of minimum monthly
credit card payments); Cohen v. JP Morgan Chase & Co. and JP Morgan Chase Bank,
E.D.N.Y. 04-cv-4098 (settlement of deceptive claims related to charging of mortgage fee
resulting in a recovery of 100% of damages for class members); Sebrow v. Allstate
Insurance Company, E.D. N.Y., CV-07-3929 (settlement of deceptive practice claims
regarding non-renewal of homeowners insurance policies), Education Station v. Yellow
Book USA, Superior Court of New Jersey ($70 million settlement of false advertising
claims), Danielson v. Rockford Memorial Hospital, Circuit Court of Winnebago County
Illinois, No. O1 L 139 (settlement of patient billing claims under the Illinois Consumer
Fraud Act), and 7rusche/ v. Juno Online Inc., Supreme Court of the State of New York,
New York County, No. 01/602486 (settlement of consumer protection claims regarding
failure to provide Internet service). He is actively litigating several other consumer fraud
actions throughout the country as lead or class counsel against companies including, LG
Electronics, Apple, and others. Prior to forming the firm of Giskan & Solotaroff in October
2002, Mr. Giskan worked for the firms of Prongay & Borderud, the Law Offices of James
V. Bashian, P.C. and Zwerling, Schachter & Zwerling, LLP, in New York, New York where
he was actively involved as lead counsel for plaintiffs in many securities class action

lawsuits including: Ha/ Bloomberg Trust v. Gencor Industries, inc., M.D. Fla., 99-106- Civ-
Case 1:18-cv-01520-RMB-AMD Document 91-3 Filed 11/12/19 Page 9 of 11 PagelD: 1440

Orl; Kaplan v. Prins Recycling Corp., D.N.J., 96 Civ. 2444; In re Lady Luck Gaming
Corporation Securities Litigation, D. Nev., CV-S-95-266-LDG (RLH); /n re
American Pacific Securities Litigation, D. Nev., CV-S-93-00576-PMP; and /n re
Foodmaker/Jack- in-the-Box Securities Litigation, W.D. Wash., No. C93-517WD. He
also actively participated as one of the lead counsel in coordinated nationwide class

actions against America Online Inc. regarding its deceptive billing practices.

From 1990-92, Mr. Giskan was an associate with Jenner & Block in Chicago, Illinois

where he focused on securities and general commercial litigation.

JASON L. SOLOTAROFF is admitted to practice in the State of New York. He is a
1990 graduate of Columbia Law School where he was an Editor of the Columbia Law Review
and a Harlan Fiske Stone Scholar. He graduated from the Johns Hopkins University with

General Honors.

Mr. Solotaroff clerked for the Hon. Eugene H. Nickerson, United States District Court
for the Eastern District of New York. Following the clerkship, Mr. Solotaroff was a Staff
Attorney at the Legal Aid Society, Criminal Defense Division from 1991 to 1993. In 1993,
he joined the Society’s Federal Defender Division. As a federal defender, Mr. Solotaroff
represented clients in a wide variety of matters including complex white-collar cases. Of
the nine clients he represented in criminal trials, six were acquitted and one received a

partial acquittal.

Mr. Solotaroff entered private practice in 1997. Since 1997, he has devoted a
substantial part of his practice to the representation of plaintiffs in class action matters.
Among the cases in which he has had substantial responsibility are consumer class actions
against Juno Online Inc., Lincoln Security Life Insurance of New York, Verizon
Communications, American Express and antitrust class actions against Abbott Laboratories,
Bristol-Myers Squibb and Astrazeneca Inc. He also represents individuals in employment

discrimination and criminal defense matiers.
Case 1:18-cv-01520-RMB-AMD Document 91-3 Filed 11/12/19 Page 10 of 11 PagelD: 1441

CATHERINE E. ANDERSON is admitted to practice in the States of New York and
New Jersey. She received her law degree from New York University School of Law in
1995, where she was editor of the Journal of International Law and Politics. She graduated
magna cum laude from Colgate University in 1992, where she was elected Phi Beta Kappa.

Ms. Anderson has specialized in consumer class actions and employment law.

Ms. Anderson recently has served as co-lead counsel in Santos v. Carrington, et al.,
2:16-cv-03679 (WHW)(D.N.J.) (nationwide settlement obtaining relief valued at over $8
million on behalf of residential mortgage loan borrowers in context of force placed insurance
kickback case); and has represented several jead plaintiffs in additional class actions
challenging the force placement of insurance on homeowners, including Ha//, et al v. Bank
of America, N.A., 12-cv-22700 (FAM)(SD FLA)($228 million nationwide settlement);
Montoya v. PNC Bank, NA., 1:14-cv-20474 (JG)(SD FLA)($32.3 million nationwide
settlement); and Wilson v. Everbank, et al, 1:14-cv-22264(BB)(SD FLA) ($8.75 million

nationwide settlement).

Ms. Anderson has served as lead counsel in the following notable class and collective
actions which have resulted in significant settlements: Cohen v. JP Morgan Chase & Co.
and JP Morgan Chase Bank, 04-cv-4098 (ILG) (E.D.N.Y.)($20 million settlement on behalf
of homeowners); Kent v. Hewlett-Packard Co., C-09-05341 (JF)(N.D. CA)(settlement
valued at over $2 million on behalf of consumer who purchased defective computers);
Patel,et al v. Baluchis, et al O8-cv-9985 (RJS)(S.D.N.Y.) ($880,000 settlement on behalf
of restaurant workers for wage and hour claims); Sebrow, et al. v. Allstate Insurance Co.,
et al. O7 CV 3929 (FB)(RLM) (E.D.N.Y.) (settlement providing 100% relief to over 54,000
homeowners); Russo v. WholeArts Foundation, Inc., et al, Index No. 603037/03 (KM)
(New York Supreme Court (providing 100% payment of outstanding bills on behalf of

members of defunct health plan).

Prior to joining Giskan Solotaroff & Anderson LLP, Ms. Anderson was associated with
the firm of Wolf Popper LLP, where she served as lead or co-lead counsel in the following
class actions which obtained a substantial recovery for the class: Garcia v. General Motors

Corp., Docket No. L-4394-95, Superior Court of New Jersey, Bergen County ($19.5 million
Case 1:18-cv-01520-RMB-AMD Document 91-3 Filed 11/12/19 Page 11 of 11 PagelD: 1442

settlement); Whipple v. Happy Kids, Inc., Index No. 99-603371, IAS Part 10, Supreme
Court of the State of New York, New York County (obtaining a settlement providing, among
other things, an increase of $0.50 per share on behalf of the Happy Kids public shareholders
in a revised buyout transaction); /n re Segue Software, Inc., Sec. Litig., C.A. 99-10891-
RGS, United States District Court, District of Massachusetts (obtaining a cash settlement of
$1.25 million on behalf of a class of all persons who purchased the common stock of Segue
Software, Inc. during the period July 14, 1998 through April 9, 1999); Jonas v. Aspec
Technology, Inc., Lead Case No. CV775037, Superior Court of the State of California ($13
million cash settlement plus a stock component of 1.75 million shares); /n re Ugly Duckling
Corp. Shareholders Derivative and Class Action, Consolidated C.A. No. 18843, Delaware
Court of Chancery, New Castle County (obtaining an increase from $2.51 per share to $3.53
per share cash in going private transaction on behalf of a class comprised of the Company=s

minority shareholders, resulting in an aggregate cash benefit of more than $4.7 million).
